DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 20 objected to because of the following informalities:  the claim reads "comprising to initiating". It is assumed by the examiner that the claim is intended to read "comprising initiating".  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 7-8, 12, 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the implantable device" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation “using a multi-axis accelerometer”. The claim is indefinite because it is unclear whether the claim positively claims the accelerometer as a claim element or if the claim only implies the accelerometer as the source of the data. Applicant is suggested to amend the claim to clarify whether the accelerometer is a positively claimed element or not.
8 recites the limitation "the multi-dimensional graphical representation" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the physiologic information" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the multi-dimensional graphical representation" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5-6, 9-10, 14-16, 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hyde et al. (US 20170216125 A1).
Regarding claims 1-3, Hyde teaches a system for monitoring heart failure status of a patient (paragraph 155, “progression of heart failure”) comprising a gait analyzer circuit to receive gait information of a patient during locomotion (paragraph 99, “program, set of instructions, and/or an application configured to receive information”) and to generate a gait feature using received gait information (paragraph 99, “process the received information to determine features of a user’s gait”), and a heart failure detector circuit configured to detect heart failure status of the patient using the generated gait feature (paragraph 155 “evaluation circuitry… to assess a medical condition, e.g., progression of heart failure”). Gait information is sensed by a motion sensor (paragraph 75, “accelerometer”), and a physiologic sensor is configured to sense physiologic information different from the gait information, wherein the detector circuit is configured to detect heart failure status of the patient using the generated gait feature and the sensed physiologic information (paragraph 155, “heart 
Regarding claim 5, Hyde teaches the gait feature including velocity, cadence, double limb stance, single limb support time, stride length, and swing time (paragraph 142).
Regarding claim 6, Hyde teaches the gait feature including a gait pattern indicative of an inter-limb coordination during locomotion (paragraph 142, “intra-step variability, and asymmetry of the user’s gait… differences between symmetrical spatiotemporal characteristics of left and right leg during gait”).
Regarding claim 9, Hyde teaches the gait analyzer circuit being configured to identify different gait phases and use these gait phases in the calculation of the gait feature (paragraph 142).
Regarding claim 10, Hyde teaches the gait analyzer circuit being configured to generate a trend of the gait feature over time (paragraph 149, “configured to evaluate a condition of a user based on a comparison of the calculated gait value with at least one reference gait value… is one or more previously calculated gait values for the user”, see also paragraph 140, “calculation circuitry includes modeling capabilities configured to… calculate gait value based on the motion model”) and that the heart failure detector circuit is configured to detect heart failure status of the patient using the generated trend of the gait feature (paragraph 149, “calculated gait value when compared with the at least one referenced gait value indicates a new or worsening medical and/or mental condition, e.g., heart disease”).
Regarding claim 14, Hyde teaches a method for monitoring heart failure status (paragraph 155, “progression of heart failure”) of a patient using a medical system, the method comprising receiving gait or balance information of a patient during locomotion and generating via a gait analyzer circuit, a gait feature using the received gait or balance information (paragraph 99, “program, set of instructions, and/or an application configured to receive information… process the received information to 
Regarding claim 15, Hyde teaches the method of claim 14, further comprising the gait analyzer circuit generating a trend of the gait feature over time (paragraph 149, “configured to evaluate a condition of a user based on a comparison of the calculated gait value with at least one reference gait value… is one or more previously calculated gait values for the user”, see also paragraph 140, “calculation circuitry includes modeling capabilities configured to… calculate gait value based on the motion model”) and that the heart failure detector circuit is configured to detect heart failure status of the patient using the generated trend of the gait feature (paragraph 149, “calculated gait value when compared with the at least one referenced gait value indicates a new or worsening medical and/or mental condition, e.g., heart disease”). Hyde also teaches the method including a physiologic sensor to sense physiologic information different from the gait information, wherein the detector circuit is configured to detect heart failure status of the patient using the generated gait feature and the sensed physiologic information (paragraph 155, “heart rate and breathing sounds as measured with an audio sensor might be combined with a calculated gait value to assess a medical condition, e.g., progression of heart failure”).
Regarding claim 16, Hyde teaches the method wherein the gait feature includes velocity, cadence, double limb stance, single limb support time, stride length, and swing time (paragraph 142).
Regarding claim 19, Hyde teaches the calculated gait value used in evaluation of a heart failure status comprising a statistic (paragraph 142, “calculated coefficient of variation or standard deviation”) of a gait feature.
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 12, 13, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hyde as applied to claims 1-2 and 14 above, and further in view of Heruth et al. (US 9592379, as cited on applicant's IDS dated 12/02/2019).
Regarding claim 4, Hyde teaches the system of claim 2. Hyde teaches an ambulatory device that includes the gait analyzer circuit, the heart failure detector circuit, and an ambulatory motion sensor (paragraph 177, see also figure 13). Hyde does teach a receiver to gather data from other sensors, such that the processing can incorporate that data (paragraph 156), but Hyde does not teach an implantable device or the motion sensor communicatively coupled to an implantable device.
Heruth teaches in a separate endeavor related to gait analysis for the evaluation of medical conditions an implantable medical device (column 4 line 33-40) that treats heart failure (column 6 line 34). The implantable medical device communicates wirelessly with external sensors (column 10 line 67 to column 11 line 5) via an external mobile device (figure 13, device 146), including accelerometers for determining user activity (column 10 line 67 to column 11 lines 1-15), which are used in gait monitoring (column 2 lines 1-9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hyde to incorporate the teachings of Heruth to provide a system for monitoring heart failure status of a patient wherein the gait analyzer and heart failure detector circuits are included in an ambulatory device and that the ambulatory motion sensor is incorporated with a mobile device communicatively coupled to the implantable device. Doing so allows the 
Regarding claim 12, Hyde teaches the system of claim 1 detecting heart failure status using physiologic information in combination with the gait information, but Hyde does not teach the heart failure detection circuit triggering the physiologic sensors in response to a generated gait feature satisfying a condition. Hyde’s monitoring of physiologic values appears to be continuous rather than in response to a specific gait feature, and detection of the heart failure status is the result of two separate features being identified concurrently.
Heruth teaches a system wherein upon detection of a certain gait feature, the system triggers marking and association of parameters recorded by other physiological sensors (column 22, lines 1-26). At the time the invention was filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to trigger physiological measurements at the time of specific gait feature detection because Applicant has not disclosed that measuring the physiological parameter only in response to a specific gait feature provides an advantage, is used for a particular purpose, or solves a stated problem. Furthermore, one of reasonable skill in the art would have expected the continuous physiological monitoring as disclosed by both Hyde and Heruth and applicant's conditional physiological monitoring system to perform equally well with either continuously monitoring physiological parameters or only monitoring physiological parameters in response to a specific gait feature because both would perform the same function of correlating a physiological condition change with a gait feature to determine heart failure. Therefore, it would have been prima facie obvious to modify Hyde in view of Heruth to obtain the invention as specified in the claim because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Hyde in view of Heruth.

Heruth teaches in a separate endeavor related to gait analysis for the evaluation of medical conditions an implantable medical device (column 4 line 33-40) that treats heart failure via electrical stimulation (column 6 line 34). Heruth teaches using electrical stimulation for therapy of medical conditions such as seizures in response to a sensed signal (column 13, lines 48-56). One of ordinary skill in the art will reasonably conclude that initiation of a heart failure therapy would also coincide with a detection of heart failure status.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hyde to incorporate the teachings of Heruth to provide a system for monitoring heart failure status of a patient wherein a therapy circuit is configured to initiate a heart failure therapy in accordance with the detected heart failure status. This leads to an increased quality of life by treating a condition which may cause a patient to be less active, as taught by Heruth (column 1, lines 39-50).
Regarding claim 20, Hyde teaches a method to detect a heart failure status. Hyde does not teach initiating or adjusting a heart failure therapy in accordance with the detected heart failure status.
Heruth teaches in a separate endeavor related to gait analysis for the evaluation of medical conditions an implantable medical device (column 4 line 33-40) that treats heart failure via electrical stimulation (column 6 line 34). Heruth teaches using electrical stimulation for therapy of medical conditions such as seizures in response to a sensed signal (column 13, lines 48-56). One of ordinary skill in the art will reasonably conclude that initiation of a heart failure therapy would also coincide with a detection of heart failure status.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hyde to incorporate the teachings of Heruth to provide a .
Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hyde as applied to claims 1 and 14 above, and further in view of Byun et al. ("Test-Retest Reliability and Concurrent Validity of a Single Tri-Axial Accelerometer-Based Gait Analysis in Older Adults with Normal Cognition", PLoS ONE, July 2016).
Regarding claim 7, Hyde teaches the system of claim 1. Hyde teaches the gait analyzer circuit being configured to sense body acceleration of the patient during locomotion using a multi-axis accelerometer and that the heart failure circuit is configured to detect heart failure status (see claim 2). Hyde does not teach the gait analyzer circuit generating a multi-dimensional representation of the sensed body acceleration or that the heart failure circuit is configured to detect the heart failure status using the generated multi-dimensional representation.
Byun teaches in a separate endeavor a system wherein body acceleration of a subject is measured via a multi-axis accelerometer for the purpose of gait analysis (page 3, paragraph 4). Byun identifies gait features such as cadence, speed, step length, asymmetry, and irregularity from the accelerometer data (page 4, paragraph 3, see also figure 3), which are values that Hyde also analyzes as gait features (see claims 5 and 6). A multi-dimensional representation of body acceleration is generated as a graph (figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hyde to incorporate the teachings of Byun to provide a system of monitoring heart failure status of a patient wherein the gait analyzer circuit is configured to generate a multi-dimensional representation of the sensed body acceleration. Hyde’s system already teaches the 
Regarding claim 17, Hyde teaches the method of claim 14. Hyde teaches the gait analyzer circuit being configured to sense body acceleration of the patient during locomotion using a multi-axis accelerometer and that the heart failure circuit is configured to detect heart failure status (see claim 2). Hyde does not teach the gait analyzer circuit generating a multi-dimensional representation of the sensed body acceleration or that the heart failure circuit is configured to detect the heart failure status using the generated multi-dimensional representation.
Byun teaches in a separate endeavor a method wherein body acceleration of a subject is measured via a multi-axis accelerometer for the purpose of gait analysis (page 3, paragraph 4). Byun identifies gait features such as cadence, speed, step length, asymmetry, and irregularity from the accelerometer data (page 4, paragraph 3, see also figure 3), which are values that Hyde also analyzes as gait features (see claims 5 and 6). A multi-dimensional representation of body acceleration is generated as a graph (figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hyde to incorporate the teachings of Byun to provide a method of monitoring heart failure status of a patient wherein the gait analyzer circuit is configured to generate a multi-dimensional representation of the sensed body acceleration. Hyde’s system already teaches the heart failure detection circuit detecting a heart failure status using the accelerometer data (see claim 1) and the gait features derived from it. The gait features derived from the data that Byun is graphing are also already taught by Hyde’s system, therefore, one of ordinary skill in the art would recognize that .
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hyde as applied to claim 1 above, and further in view of Boute et al. (US 20100010361).
Regarding claim 11, Hyde teaches the system of claim 1. Hyde teaches that the gait analyzer circuit and the heart failure detector circuit are either located in the ambulatory device itself (figure 13), or located externally form the ambulatory device in a separate computational device (paragraph 132, see also figure 12); but Hyde does not teach an implantable medical device that includes either the gait analyzer circuit or the heart failure detector circuit. 
Boute teaches a system for monitoring heart-related conditions in which an implantable medical device receives accelerometer signals for sensing patient physical activities (paragraph 23). The implanted medical device analyzes the data obtained from these signals and provides a response to the analyzed data as appropriate.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hyde to incorporate the teachings of Boute to provide a system for monitoring heart failure status of a patient wherein an implantable medical device contains a circuit for gait analysis. Furthermore, at the time the invention was filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to incorporate the gait analysis circuit within the implanted medical device because Applicant has not disclosed that incorporating the gait analysis circuit within the implanted medical device provides an advantage, is used for a particular purpose, or solves a stated problem. Furthermore, one of reasonable skill in the art would have expected the gait analysis circuit being incorporated in an external device as disclosed by Hyde and applicant's implant-incorporated gait analysis circuit to perform equally well regardless of the location of the circuit because both would perform the same function of identifying specific gait features. Therefore, it would have .
Allowable Subject Matter
Claims 8 and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The cited art does not disclose the claimed elements in combination with each other.
Regarding claims 8 and 18, Byun does teach a multi-dimensional graphical representation representing body accelerations and the combined system/method of Hyde in view of Byun teaches detection of the heart failure status with the generated multi-dimensional representation. However, the prior art does not disclose a 3D contour representing body accelerations in three directions, nor does it disclose the use of a geometric feature taken from the contour to detect a heart failure status.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASIM A NAEEM whose telephone number is (571)272-0980.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 517-272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ERIC F WINAKUR/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        

/JASIM AHMAD NAEEM/               Examiner, Art Unit 3791